Exhibit 10.1

 

EXECUTION COPY

 

AMENDMENT NO. 2 TO THE
CREDIT AGREEMENT

 

Dated as of December 12, 2008

 

AMENDMENT NO. 2 TO THE CREDIT AGREEMENT among Sealed Air Corporation (the
“Company”), Sealed Air Corporation (US), Cryovac, Inc., Sealed Air Luxembourg
S.C.A. (collectively, the “Borrowers”), the banks and other financial
institutions and the initial issuing banks listed on the signature
pages thereof, and Citicorp USA, Inc., as agent (the “Agent”) for the Lenders.

 

PRELIMINARY STATEMENTS:

 

(1)                                  The Borrowers, the Lenders and the Agent
have entered into a Credit Agreement dated as of July 26, 2005 and the letter
amendment thereto dated as of June 13, 2007 (such Credit Agreement, as so
amended, the “Credit Agreement”).  Capitalized terms not otherwise defined in
this Amendment have the same meanings as specified in the Credit Agreement.

 

(2)                                  The Borrowers and the Required Lenders have
agreed to further amend the Credit Agreement as hereinafter set forth.

 

SECTION 1.                                Amendments to Credit Agreement.  The
Credit Agreement is, effective as of the date hereof and subject to the
satisfaction of the conditions precedent set forth in Section 2, hereby amended
as follows:

 

(a)                                  The definitions of “Accounting Charges”,
“Applicable Margin”, “Applicable Percentage”, “Applicable Utilization Fee”,
“Base Rate”, “Consolidated Interest Expense”, “Consolidated Net Debt”, “EBITDA”,
“Subsidiary Guaranty Release Date” and “Termination Date” in Section 1.01 are
amended in full to read as follows:

 

“Accounting Charges” means tangible asset write-downs and restructuring charges,
whether or not such charges require a cash payment at any time.

 

“Applicable Margin” means as of any date, a percentage per annum determined by
reference to the Public Debt Rating in effect on such date as set forth below:

 

Public Debt Rating 
S&P/Moody’s

 

Applicable Margin for 
Base Rate Advances

 

Applicable Margin for 
Eurocurrency Rate 
Advances

 

Level 1
BBB+ and Baa1 or above

 

0.650

%

1.650

%

Level 2
BBB and Baa2

 

0.825

%

1.825

%

Level 3
BBB- and Baa3

 

1.050

%

2.050

%

Level 4
BB+ and Ba1

 

1.400

%

2.400

%

 

--------------------------------------------------------------------------------


 

Level 5
BB or Ba2 or lower

 

1.750

%

2.750

%

 

“Applicable Percentage” means, as of any date, a percentage per annum determined
by reference to the Public Debt Rating in effect on such date as set forth
below:

 

Public Debt Rating 
S&P/Moody’s

 

Applicable
Percentage

 

Level 1
BBB+ and Baa1 or above

 

0.150

%

Level 2
BBB and Baa2

 

0.175

%

Level 3
BBB- and Baa3

 

0.200

%

Level 4
BB+ and Ba1

 

0.350

%

Level 5
BB or Ba2 or lower

 

0.500

%

 

“Applicable Utilization Fee” means, as of any date that the sum of the aggregate
principal amount of outstanding Advances plus the aggregate Available Amount of
outstanding Letters of Credit equal or exceed 33% or equal or exceed 66%,
respectively, of the aggregate Revolving Credit Commitments, a percentage per
annum determined by reference to the Public Debt Rating in effect on such date
as set forth below:

 

Public Debt Rating
S&P/Moody’s

 

Applicable
Utilization Fee
Usage > 33% but <66%

 

Applicable
Utilization Fee
Usage > 66%

 

Level 1
BBB+ and Baa1 or above

 

0.250

%

0.500

%

Level 2
BBB and Baa2

 

0.250

%

0.750

%

Level 3
BBB- and Baa3

 

0.250

%

0.750

%

Level 4
BB+ and Ba1

 

0.250

%

0.750

%

Level 5
BB or Ba2 or lower

 

0.250

%

0.750

%

 

“Base Rate” means a fluctuating interest rate per annum in effect from time to
time, which rate per annum shall at all times be equal to the highest of:

 

(a)                                  the rate of interest announced publicly by
Citibank in New York, New York, from time to time, as Citibank’s base rate;

 

(b)                                 1/2 of one percent per annum above the
Federal Funds Rate; and

 

(c)                                  the rate equal to the Eurodollar Rate for
an Interest Period of one month for each day that a Base Rate Advance is
outstanding (and in respect of any day that is

 

2

--------------------------------------------------------------------------------


 

not a Business Day, the Eurodollar Rate as in effect on the immediately
preceding Business Day) plus 1.00%.

 

“Consolidated Interest Expense” for any period means total interest expense
(including amounts properly attributable to interest with respect to capital
leases in accordance with GAAP, amortization of debt discount and debt issuance
costs and other amounts recorded as interest expense in accordance with GAAP)
and losses on the sale of the undivided ownership interests in certain accounts
receivable and program fees incurred, paid or payable under a Permitted
Receivables Financing, in each case, of the Company and its Subsidiaries on a
Consolidated basis for such period.

 

“Consolidated Net Debt” means, at any time, Consolidated Debt less unrestricted
cash, cash equivalents and short-term investments of the Company and its
Domestic Subsidiaries as reflected on the Consolidated balance sheets of the
Company and such Subsidiaries to the extent that the aggregate of such cash,
cash equivalents and short-term investments exceeds $25,000,000.

 

“EBITDA” for any period means the Consolidated net income (or loss) of the
Company and its Subsidiaries for such period, adjusted by adding thereto (or
subtracting in the case of a gain) the following amounts to the extent deducted
or included, as applicable, and without duplication, when calculating
Consolidated net income (a) Consolidated Interest Expense, (b) income taxes,
(c) any extraordinary gains or losses, (d) gains or losses from sales of assets
(other than from sales of inventory in the ordinary course of business), (e) all
amortization of goodwill and other intangibles, (f) depreciation, (g) all
non-cash contributions or accruals to or with respect to deferred profit sharing
or compensation plans, (h) any non-cash gains (or losses) resulting from the
cumulative effect of changes in accounting principles, (i) non-cash losses (or
gains) that have not become cash charges resulting from accounting adjustments
to auction rate securities in an amount not to exceed $44,700,000 in aggregate,
(j) non-cash charges resulting from accounting adjustments to goodwill,
(k) restructuring charges that neither the Company nor its Subsidiaries has paid
in cash, and (l) cash restructuring charges incurred beginning in 2008 in an
aggregate amount of $75,000,000; provided that there shall be included in such
determination for such period all such amounts attributable to any Acquired
Entity acquired during such period pursuant to an Acquisition to the extent not
subsequently sold or otherwise disposed of during such period for the portion of
such period prior to such Acquisition; provided further that any amounts added
to Consolidated net income pursuant to clauses (g), (i) or (k) above for any
period shall be deducted from Consolidated net income for the period, if ever,
in which such amounts are paid in cash by the Company or any of its
Subsidiaries.

 

“Subsidiary Guaranty Release Date” means the first date on which the Public Debt
Rating is BBB or better from S&P and Baa2 or better from Moody’s.

 

“Termination Date” means the earlier of (a) July 26, 2012, subject to the
extension thereof pursuant to Section 2.20, (b) the date of termination in whole
of the Commitments pursuant to Section 2.06 or 6.01 or (c) as to any Lender who
becomes a Defaulting Lender, the date of termination of such Defaulting Lender’s
Commitments pursuant to Section 2.21; provided, however, that the Termination
Date of any Lender that is a Non-Consenting Lender to any requested extension
pursuant to Section 2.20 shall be the Termination Date in effect immediately
prior to the applicable Extension Date for all purposes of this Agreement.

 


(B)                                 SECTION 1.01 IS AMENDED BY ADDING IN
APPROPRIATE ALPHABETICAL ORDER THE FOLLOWING NEW DEFINITIONS:

 

3

--------------------------------------------------------------------------------


 

“Defaulting Lender” means any Lender that (a) has become the subject of a
bankruptcy or insolvency proceeding, (b) has had a receiver or conservator
appointed with respect to such Lender (or any parent company of such Lender) at
the direction or request of any regulatory agency or authority (or similar
regulatory action has been take with respect to such Lender) or (c) has failed
to fund any portion of the Advances within three Business Days of the date
required to be funded by it hereunder, unless such failure is the subject of a
good faith dispute and such Lender has promptly notified the Company of the
nature thereof in reasonable detail.

 

“Subsidiary Guaranty Period” means any period from the date that the Public Debt
Ratings are BB+ or lower by S&P and Ba1 or lower by Moody’s until earlier of
(a) the Subsidiary Guaranty Release Date and (b) the later of (i) the repayment
in full of all Advances and the termination or expiration of all Letters of
Credit (or the provision of cash collateral or other credit support therefor
satisfactory to the applicable Issuing Banks thereof) and (ii) the Termination
Date.

 


(C)                                  THE DEFINITION OF “PUBLIC DEBT RATING IN
SECTION 1.01 IS AMENDED BY DELETING FROM CLAUSE (B) THE PHRASE “SET IN
ACCORDANCE WITH LEVEL 8” AND SUBSTITUTING THEREFOR THE PHRASE “SET IN ACCORDANCE
WITH LEVEL 5”.


 


(D)                                 SECTION 2.19(A)(I) IS AMENDED DELETING THE
FIGURE “$500,000,000” AND REPLACING IT WITH THE FIGURE “$750,000,000”.


 


(E)                                  A NEW SECTION 2.21 IS ADDED TO READ AS
FOLLOWS:


 

SECTION 2.21.  Defaulting Lenders.  The Company shall have the right, at any
time, upon at least ten Business Days’ notice to a Defaulting Lender (with a
copy to the Agent), to terminate in whole such Lender’s Commitments.  Such
termination shall be effective, (x) with respect to such Lender’s Unused
Commitment, on the date set forth in such notice, provided, however, that such
date shall be no earlier than ten Business Days after receipt of such notice and
(y) with respect to each Advance outstanding to such Lender, in the case of Base
Rate Advances, on the date set forth in such notice and, in the case of
Eurocurrency Rate Advances, on the last day of the then current Interest Period
relating to such Advance.  Upon termination of a Lender’s Commitments under this
Section 2.21, the Borrowers will pay or cause to be paid all principal of, and
interest accrued to the date of such payment on, Advances owing to such Lender
and pay any accrued facility fees or Letter of Credit fees payable to such
Lender pursuant to the provisions of Section 2.05, and all other amounts payable
to such Lender hereunder (including, but not limited to, any increased costs or
other amounts owing under Section 2.12 and any indemnification for Taxes under
Section 2.15); and, if such Lender is an Issuing Bank, shall pay to the Agent
for deposit in the L/C Cash Deposit Account an amount equal to the Available
Amount of all Letters of Credit issued by such Issuing Bank, and upon such
payments, the obligations of such Lender hereunder shall, by the provisions
hereof, be released and discharged; provided, however, that such Lender’s rights
under Sections 2.12, 2.15 and 9.04, and, in the case of an Issuing Bank,
Sections 2.05(b) and 6.02, and its obligations under Section 8.05 shall survive
such release and discharge as to matters occurring prior to such date.  Subject
to Section 2.19, the aggregate amount of the Commitments of the Lenders once
reduced pursuant to this Section 2.21 may not be reinstated.

 


(F)                                    SECTION 5.01(H) IS AMENDED (I) BY
DELETING THE PHRASE “UNTIL THE SUBSIDIARY GUARANTY RELEASE DATE” AND
SUBSTITUTING THEREFOR THE PHRASE “DURING THE SUBSIDIARY GUARANTY

 

4

--------------------------------------------------------------------------------


 


PERIOD AND UNTIL THE SUBSIDIARY GUARANTY RELEASE DATE” AND (II) BY DELETING THE
PHRASE “IN EACH CASE BY EXECUTING A SUBSIDIARY GUARANTY” AND SUBSTITUTING
THEREFOR THE PHRASE “AND (III) IMMEDIATELY UPON THE ONSET OF THE SUBSIDIARY
GUARANTY PERIOD, CAUSE EACH SUBSIDIARY THAT IS BOTH A DOMESTIC SUBSIDIARY AND A
MATERIAL SUBSIDIARY TO BECOME A SUBSIDIARY GUARANTOR HEREUNDER, IN EACH CASE BY
EXECUTING A SUBSIDIARY GUARANTY”.


 

SECTION 2.                                Conditions of Effectiveness.  This
Amendment shall become effective as of the date first above written when, and
only when, the Agent shall have received counterparts of this Amendment executed
by the Borrowers and the Required Lenders and the Borrowers shall have paid to
the Agent, for the account of each Lender (other than a Defaulting Lender) that
executes this Amendment (a) on or prior to December 5, 2008, an amendment fee
equal to 0.15% of such Lender’s Revolving Credit Commitment or, (b) after
December 5, 2008 and on or prior to December 12, 2008, an amendment fee equal to
0.10% of such Lender’s Revolving Credit Commitment.  This Amendment is subject
to the provisions of Section 9.01 of the Credit Agreement.

 

SECTION 3.                                Representations and Warranties of the
Borrowers.  Each Borrower represents and warrants as follows:

 


(A)                                  EACH OF THE COMPANY AND ITS MATERIAL
SUBSIDIARIES (I) IS DULY ORGANIZED, VALIDLY EXISTING AND, IF APPLICABLE, IN GOOD
STANDING, UNDER THE LAWS OF THE JURISDICTION OF ITS INCORPORATION OR
ORGANIZATION, (II) HAS THE CORPORATE OR COMPARABLE POWER AND AUTHORITY TO OWN
ITS PROPERTY AND ASSETS AND TO TRANSACT THE BUSINESS IN WHICH IT IS ENGAGED AND
PRESENTLY PROPOSES TO ENGAGE AND (III) IS DULY QUALIFIED AS A FOREIGN
CORPORATION AND, IF APPLICABLE, IN GOOD STANDING IN EACH JURISDICTION WHERE THE
OWNERSHIP, LEASING OR OPERATION OF PROPERTY OR THE CONDUCT OF ITS BUSINESS
REQUIRES SUCH QUALIFICATION, EXCEPT WHERE THE FAILURE TO BE SO QUALIFIED WOULD
NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


 


(B)                                 EACH BORROWER HAS THE CORPORATE OR
COMPARABLE POWER AND AUTHORITY TO EXECUTE, DELIVER AND PERFORM THE TERMS AND
PROVISIONS OF THIS AMENDMENT AND EACH OF THE LOAN DOCUMENTS TO WHICH IT IS A
PARTY AND HAS TAKEN ALL NECESSARY CORPORATE OR COMPARABLE ACTION TO AUTHORIZE
THE EXECUTION, DELIVERY AND PERFORMANCE BY IT OF THIS AMENDMENT AND EACH OF SUCH
LOAN DOCUMENTS, AS AMENDED HEREBY.  EACH BORROWER AND EACH SUBSIDIARY GUARANTOR
HAS DULY EXECUTED AND DELIVERED THIS AMENDMENT AND EACH OF THE LOAN DOCUMENTS TO
WHICH IT IS A PARTY, AND THIS AMENDMENT AND EACH OF SUCH LOAN DOCUMENTS, AS
AMENDED HEREBY, CONSTITUTES ITS LEGAL, VALID AND BINDING OBLIGATION ENFORCEABLE
IN ACCORDANCE WITH ITS TERMS, EXCEPT TO THE EXTENT THAT THE ENFORCEABILITY
THEREOF MAY BE LIMITED BY APPLICABLE BANKRUPTCY, INSOLVENCY, REORGANIZATION,
MORATORIUM OR OTHER SIMILAR LAWS GENERALLY AFFECTING CREDITORS’ RIGHTS AND BY
EQUITABLE PRINCIPLES (REGARDLESS OF WHETHER ENFORCEMENT IS SOUGHT IN EQUITY OR
AT LAW).


 


(C)                                  NEITHER THE EXECUTION, DELIVERY OR
PERFORMANCE BY ANY BORROWER OF THIS AMENDMENT OR THE LOAN DOCUMENTS, AS AMENDED
HEREBY, TO WHICH IT IS A PARTY, NOR COMPLIANCE BY IT WITH THE TERMS AND
PROVISIONS THEREOF, (I) CONTRAVENES ANY PROVISION OF ANY LAW, STATUTE, RULE OR
REGULATION OR ANY MATERIAL ORDER, WRIT, INJUNCTION OR DECREE OF ANY COURT OR
GOVERNMENTAL INSTRUMENTALITY, (II) CONFLICTS OR IS INCONSISTENT WITH OR RESULTS
IN ANY BREACH OF ANY OF THE TERMS, COVENANTS, CONDITIONS OR PROVISIONS OF, OR
CONSTITUTES A DEFAULT UNDER, OR RESULTS IN THE CREATION OR IMPOSITION OF (OR THE
OBLIGATION TO CREATE OR IMPOSE) ANY LIEN UPON ANY OF THE PROPERTY OR ASSETS OF
THE COMPANY OR ANY OF ITS MATERIAL SUBSIDIARIES PURSUANT TO THE TERMS OF ANY
MATERIAL INDENTURE, MORTGAGE, DEED OF TRUST, CREDIT AGREEMENT, LOAN AGREEMENT OR
ANY OTHER MATERIAL AGREEMENT, CONTRACT OR INSTRUMENT TO WHICH THE COMPANY OR ANY
OF ITS MATERIAL SUBSIDIARIES IS A PARTY OR BY WHICH IT OR ANY OF ITS PROPERTY OR
ASSETS ARE BOUND OR TO WHICH IT MAY BE SUBJECT OR

 

5

--------------------------------------------------------------------------------


 


(III) VIOLATES ANY PROVISION OF THE CERTIFICATE OF INCORPORATION OR BY-LAWS (OR
THE EQUIVALENT DOCUMENTS) OF THE COMPANY OR ANY OF ITS MATERIAL SUBSIDIARIES.


 


(D)                                 NO ORDER, CONSENT, APPROVAL, LICENSE,
AUTHORIZATION OR VALIDATION OF, OR FILING, RECORDING OR REGISTRATION WITH
(EXCEPT AS HAVE BEEN OBTAINED OR MADE AND WHICH REMAIN IN FULL FORCE AND
EFFECT), OR EXEMPTION BY, ANY GOVERNMENTAL OR PUBLIC BODY OR AUTHORITY, OR ANY
SUBDIVISION THEREOF, IS REQUIRED TO BE OBTAINED BY THE COMPANY OR ANY BORROWER
TO AUTHORIZE, OR IS REQUIRED FOR, (I) THE EXECUTION, DELIVERY AND PERFORMANCE OF
THIS AMENDMENT OR ANY LOAN DOCUMENT, AS AMENDED HEREBY, OR (II) THE LEGALITY,
VALIDITY, BINDING EFFECT OR ENFORCEABILITY OF THIS AMENDMENT OR ANY LOAN
DOCUMENT, AS AMENDED HEREBY.


 


(E)                                  EXCEPT AS DISCLOSED IN THE COMPANY’S
FILINGS WITH THE SECURITIES AND EXCHANGE COMMISSION PRIOR TO THE DATE HEREOF,
THERE ARE NO ACTIONS, SUITS OR PROCEEDINGS PENDING OR, TO THE KNOWLEDGE OF ANY
BORROWER, THREATENED AGAINST THE COMPANY OR ANY MATERIAL SUBSIDIARY IN WHICH
THERE IS A REASONABLE POSSIBILITY OF AN ADVERSE DECISION (I) WHICH IN ANY MANNER
DRAWS INTO QUESTION THE VALIDITY OR ENFORCEABILITY OF THIS AMENDMENT OR ANY LOAN
DOCUMENT, AS AMENDED HEREBY, OR (II) THAT WOULD REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT.


 

SECTION 4.                                Reference to and Effect on the Loan
Documents.  (a)  On and after the effectiveness of this Amendment, each
reference in the Credit Agreement to “this Agreement”, “hereunder”, “hereof” or
words of like import referring to the Credit Agreement, and each reference in
the Notes and each of the other Loan Documents to “the Credit Agreement”,
“thereunder”, “thereof” or words of like import referring to the Credit
Agreement, shall mean and be a reference to the Credit Agreement, as amended by
this Amendment.

 


(B)                                 THE CREDIT AGREEMENT, THE NOTES AND EACH OF
THE OTHER LOAN DOCUMENTS, AS SPECIFICALLY AMENDED BY THIS AMENDMENT, ARE AND
SHALL CONTINUE TO BE IN FULL FORCE AND EFFECT AND ARE HEREBY IN ALL RESPECTS
RATIFIED AND CONFIRMED.


 


(C)                                  THE EXECUTION, DELIVERY AND EFFECTIVENESS
OF THIS AMENDMENT SHALL NOT, EXCEPT AS EXPRESSLY PROVIDED HEREIN, OPERATE AS A
WAIVER OF ANY RIGHT, POWER OR REMEDY OF ANY LENDER OR THE AGENT UNDER ANY OF THE
LOAN DOCUMENTS, NOR CONSTITUTE A WAIVER OF ANY PROVISION OF ANY OF THE LOAN
DOCUMENTS.


 

SECTION 5.                                Costs and Expenses  The Company agrees
to pay on demand all reasonable costs and expenses of the Agent in connection
with the preparation, execution, delivery and administration, modification and
amendment of this Amendment and the other instruments and documents to be
delivered hereunder (including, without limitation, the reasonable fees and
expenses of counsel for the Agent) in accordance with the terms of Section 9.04
of the Credit Agreement.

 

SECTION 6.                                Execution in Counterparts.  This
Amendment may be executed in any number of counterparts and by different parties
hereto in separate counterparts, each of which when so executed shall be deemed
to be an original and all of which taken together shall constitute but one and
the same agreement.  Delivery of an executed counterpart of a signature page to
this Amendment by telecopier shall be effective as delivery of a manually
executed counterpart of this Amendment.

 

6

--------------------------------------------------------------------------------


 

SECTION 7.                                Governing Law.  This Amendment shall
be governed by, and construed in accordance with, the laws of the State of
New York.

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

 

SEALED AIR CORPORATION

 

 

 

By

/s/ David H. Kelsey

 

 

 Name: David H. Kelsey

 

 

 Title: Sr. Vice President & Chief Financial Officer

 

 

 

 

SEALED AIR CORPORATION (US)

 

 

 

By

/s/ David H. Kelsey

 

 

 Name: David H. Kelsey

 

 

 Title: Vice President & Chief Financial Officer

 

 

 

 

CRYOVAC, INC.

 

 

 

By

/s/ David H. Kelsey

 

 

 Name: David H. Kelsey

 

 

 Title: Vice President & Chief Financial Officer

 

 

 

 

SEALED AIR LUXEMBOURG S.C.A.

 

 

 

By

/s/ David H. Kelsey

 

 

 Name: David H. Kelsey

 

 

 Title: Director of Sealed Air Spain (Holdings) S.L.,

 

 

  a manager of Sealed Air Luxembourg S.C.A.

 

 

 

 

 

CITICORP USA, INC., as Agent and as Lender

 

 

 

By:

/s/ George F. Van

 

Name: George F. Van

 

Title: Vice President

 

 

 

 

 

BANK OF AMERICA, N.A.

 

 

 

By:

/s/ Jeff Hallmark

 

Name: Jeff Hallmark

 

Title: Senior Vice President

 

7

--------------------------------------------------------------------------------


 

 

BNP PARIBAS

 

 

 

By:

/s/ Richard Pace

 

Name: Richard Pace

 

Title: Managing Director

 

 

 

By:

/s/ Nanette Baudon

 

Name: Nanette Baudon

 

Title: Vice President

 

 

 

ABN AMRO BANK N.V.

 

 

 

By:

/s/ David Carrington

 

Name: David Carrington

 

Title: Director

 

 

 

By:

/s/ Tim Khisameyev

 

Name: Tim Khisameyev

 

Title: Associate

 

 

 

CALYON NEW YORK BRANCH

 

 

 

By:

/s/ Rod Hurst

 

Name: Rod Hurst

 

Title: Managing Director

 

 

 

By:

/s/ Yuri Muzichenko

 

Name: Yuri Muzichenko

 

Title: Director

 

 

 

BANK OF TOKYO-MITSUBISHI UFJ TRUST
COMPANY

 

 

 

By:

/s/ Kenneth Egusa

 

Name: Kenneth Egusa

 

Title: Vice President

 

 

 

MORGAN STANLEY BANK, N.A.

 

 

 

By:

/s/ Melissa James

 

Name: Melissa James

 

Title: Authorized Signatory

 

8

--------------------------------------------------------------------------------


 

 

COOPERATIEVE CENTRALE RAIFFEISEN-

 

BOERENLEENBANK B.A.,

 

“RABOBANK INTERNATIONAL”,

 

NEW YORK BRANCH

 

 

 

By:

/s/ Richard J. Beard

 

Name: Richard J. Beard

 

Title: Executive Director

 

 

 

By:

/s/ Rebecca Morrow

 

Name: Rebecca Morrow

 

Title: Executive Director

 

 

 

MIZUHO CORPORATE BANK, LTD.

 

 

 

By:

/s/ Raymond Ventura

 

Name: Raymond Ventura

 

Title: Deputy General Manager

 

 

 

SUNTRUST BANK

 

 

 

By:

/s/ J. Matthew Rowand

 

Name: J. Matthew Rowand

 

Title: Vice President

 

 

 

THE ROYAL BANK OF SCOTLAND PLC

 

 

 

By:

/s/ Grover A. Fitch

 

Name: Grover A. Fitch

 

Title: Managing Director

 

 

 

CREDIT SUISSE, CAYMAN ISLANDS BRANCH

 

 

 

By:

/s/ Karl Studer

 

Name: Karl Studer

 

Title: Director

 

 

 

By:

/s/ Jay Chall

 

Name: Jay Chall

 

Title: Director

 

 

 

BANCO BILBAO VIZCAYA ARGENTARIA, S.A.

 

 

 

By:

/s/ Krister Holm

 

Name: Krister Holm

 

Title: Managing Director

 

 

 

By:

/s/ Miguel Lara

 

Name: Miguel Lara

 

Title: Managing Director

 

9

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A.

 

 

 

By:

/s/ Peter S. Predun

 

Name: Peter S. Predun

 

Title: Executive Director

 

 

 

INTESA SANPAOLO S.P.A.

 

 

 

By:

/s/ Lora Sacchi

 

Name: Lora Sacchi

 

Title: Vice President

 

 

 

By:

/s/ Francesco Di Mario

 

Name: Francesco Di Mario

 

Title: FVP, Credit Manager

 

 

 

MERRILL LYNCH BANK USA

 

 

 

By:

/s/ Louis Alder

 

Name: Louis Alder

 

Title: First Vice President

 

 

 

LEHMAN COMMERCIAL PAPER INC.

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

ALLIED IRISH BANK P.L.C.

 

 

 

By:

/s/ Ian Campion

 

Name: Ian Campion

 

Title: Relationship Manager

 

 

 

By:

/s/ David Kearns

 

Name: David Kearns

 

Title:

 

10

--------------------------------------------------------------------------------